Citation Nr: 0632343	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to July 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board notes that the 
RO had previously issued a rating decision in August 2000 
which, in pertinent part, denied service connection for PTSD 
on the basis that the claim was "not well grounded".  
However, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, which, in part, eliminated 
the concept of a well grounded claim.  The June 2002 rating 
decision properly readjudicated the matter consistent with 
the VCAA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006 correspondence, the veteran was advised that 
his appeal had been certified and was being transferred to 
the Board.  He was informed that he had 90 days from the date 
of the letter to request a hearing before the Board and give 
testimony concerning his appeal.  The veteran was also 
informed, not to send any new evidence or a request for a 
hearing to the RO.  In an August 2006 letter, the veteran 
requested a Travel Board hearing.

Since Travel Board hearings are scheduled by the RO, see 
38 C.F.R. § 20.704(a), the case is REMANDED for the following 
action:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a 
videoconference hearing before a Veterans 
Law Judge), and provide him with written 
notification as to the date, time, and 
location of said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



